COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-13-00477-CR
Style:                             Sergio Gordillo
                                   v. The State of Texas
Date motion filed*:                January 7, 2014
Type of motion:                    Motion to abate appeal to supplement incomplete reporter’s record
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                   The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          On January 6, 2014, a reporter’s record of the April 8, 2013 hearing on motion for continuance was filed with this
          Court. Accordingly, we dismiss appellant’s motion.




Judge’s signature: /s/ Justice Jim Sharp
                                                          Acting for the Court

Panel consists of      ____________________________________________

Date: January 16, 2014




November 7, 2008 Revision